

Exhibit 10.1
EXECUTION COPY
 
LETTER AMENDMENT
 
Dated as of September 14, 2006
 
To the banks, financial institutions
and other institutional lenders
(collectively, the “Lenders”) parties
to the Credit Agreement referred to
below and to Citibank, N.A., as agent
(the “Agent”) for the Lenders
 
Ladies and Gentlemen:
 
We refer to the Credit Agreement dated as of March 13, 2006 (the “Credit
Agreement”) among the undersigned and you. Capitalized terms not otherwise
defined in this Letter Amendment have the same meanings as specified in the
Credit Agreement.
 
It is hereby agreed by you and us that the Credit Agreement is, effective as of
the date of this Letter Amendment, hereby amended as follows:
 
(a) The definition of Termination Date in Section 1.01 is amended by deleting
the date “September 15, 2006” and substituting therefor the date “December 1,
2006”.
 
(b) Schedule I is amended in full to read as set forth as Annex A to this Letter
Amendment.
 
The Company hereby certifies that, as of the date of this Letter Amendment, the
representations and warranties contained in Section 4.01 of the Credit Agreement
are correct on and as of such date and no event has occurred and is continuing
that constitutes a Default.
 
This Letter Amendment shall become effective as of the date first above written
when, and only when, on or before September 15, 2006, the Agent shall have
received counterparts of this Letter Amendment executed by the undersigned and
all of the Lenders or, as to any of the Lenders, advice satisfactory to the
Agent that such Lender has executed this Letter Amendment. This Letter Amendment
is subject to the provisions of Section 9.01 of the Credit Agreement.
 
On and after the effectiveness of this Letter Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof ” or words of like
import referring to the Credit Agreement, and each reference in the Notes to
“the Credit Agreement”, “thereunder”, “thereof ” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Letter Amendment.
 
The Credit Agreement and the Notes, as specifically amended by this Letter
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed. The execution, delivery and
effectiveness of this Letter Amendment shall not, except as expressly provided
herein, operate as a waiver of any right, power or remedy of any Lender or the
Agent under the Credit Agreement, nor constitute a waiver of any provision of
the Credit Agreement.
 


--------------------------------------------------------------------------------

 
 
2
 
If you agree to the terms and provisions hereof, please evidence such agreement
by executing and returning at least two counterparts of this Letter Amendment to
Susan L. Hobart, Shearman & Sterling LLP, 599 Lexington Avenue, New York New
York 10022.
 
This Letter Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Letter Amendment by telecopier shall be effective as
delivery of a manually executed counterpart of this Letter Amendment.
 
This Letter Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York.
 
Very truly yours,
 
THE HERSHEY COMPANY
 
By:  /s/ David J. West
Name:  David J. West
            Title:  Senior Vice President, Chief Financial Officer




By:  /s/ Rosa C. Stroh
Name:  Rosa C. Stroh
Title:  Vice President and Treasurer
 
Agreed as of the date first above written:
 
CITIBANK, N.A.,
as Agent and as Lender
 
By    /s/ Anish M. Shah  
Title:  Vice President
 
BANK OF AMERICA, N.A.
 
By    /s/ J. Casy Cosgrove
        Title:  Vice President
 
UBS LOAN FINANCE LLC
 
By    /s/ Richard L. Tavrow
        Title:  Director
 
By    /s/ Irja R. Otsa 
    Title:  Associate Director
 


--------------------------------------------------------------------------------



 
 

ANNEX A to Letter Amendment
 
SCHEDULE I TO THE AMENDMENT AND RESTATEMENT
 
COMMITMENTS AND APPLICABLE LENDING OFFICES
 
Name of Initial
 Lender
Commitment
Domestic Lending Office
Eurodollar Lending Office
Bank of America,
N.A.
$66,666,666.50
901 Main Street, 14th Floor
Dallas, TX 75202
Attn: Annette Hunt
T: (214) 209-4108
F: (214) 290-8378
901 Main Street, 14th Floor
Dallas, TX 75202
Attn: Annette Hunt
T: (214) 209-4108
F: (214) 290-8378
Citibank, N.A.
$66,666,667.00
Two Penns Way
New Castle, DE 19720
Attn: Bank Loan
Syndications
T: (302) 894-6029
F: (212) 994-0961
Two Penns Way
New Castle, DE 19720
Attn: Bank Loan
Syndications
T: (302) 894-6029
F: (212) 994-0961
UBS Loan Finance
 LLC
$66,666,666.50
677 Washington Blvd.
Stamford, CT 06901
Attn: Safraz Hassan
T: (203) 719-3143
F: (203) 719-3888
677 Washington Blvd.
Stamford, CT 06901
Attn: Safraz Hassan
T: (203) 719-3143
F: (203) 719-3888



TOTAL OF                     $200,000,000
COMMITMENTS
 


 

